      Case 1:20-cv-01721-DAD-JLT Document 9 Filed 03/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL HICKS,                                    No. 1:20-cv-01721-DAD-JLT (PC)
12                       Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DENYING
14   A. LUCAS, et al.,                                 MOTION TO PROCEED IN FORMA
                                                       PAUPERIS
15                       Defendants.
                                                       (Doc. Nos. 5, 8)
16

17

18          Plaintiff Michael Hicks is a state prisoner proceeding pro se in this civil rights action

19   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On January 27, 2021, the assigned magistrate judge issued findings and recommendations

22   recommending that plaintiff’s motion to proceed in forma pauperis (Doc. No. 5) be denied

23   because plaintiff has sufficient funds to pay the filing fee in full. (Doc. No. 8.) The findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within fourteen (14) days from the date of service. (Id. at 2.) No objections have been

26   filed, and the deadline to do so has expired.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                      1
      Case 1:20-cv-01721-DAD-JLT Document 9 Filed 03/10/21 Page 2 of 2


 1   magistrate judge’s findings and recommendations are supported by the record and by proper

 2   analysis.

 3          Accordingly,

 4          1.     The findings and recommendations issued on January 27, 2021 (Doc. No. 8) are

 5                 adopted in full;

 6          2.     Plaintiff’s motion to proceed in forma pauperis (Doc. No. 5) is denied;

 7          3.     Within thirty days of the date of service of this order, Plaintiff shall pay the $402

 8                 filing fee in full;

 9          4.     Failure to pay the filing fee within the time provided will result in dismissal of this

10                 action; and

11          5.     The matter is referred back to the magistrate judge for further proceedings

12                 consistent with this order.

13   IT IS SO ORDERED.
14
        Dated:    March 9, 2021
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
